UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 20-4114


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

DANIEL JAY SCOTT, JR.,

                    Defendant - Appellant.



Appeal from the United States District Court for the Middle District of North Carolina, at
Greensboro. Thomas D. Schroeder, Chief District Judge. (1:11-cr-00151-TDS-1)


Submitted: August 20, 2020                                        Decided: August 25, 2020


Before GREGORY, Chief Judge, WYNN, and QUATTLEBAUM, Circuit Judges.


Affirmed by unpublished per curiam opinion.


William S. Trivette, Greensboro, North Carolina, for Appellant. Randall Stuart Galyon,
Eleanor T. Morales, Assistant United States Attorney, OFFICE OF THE UNITED
STATES ATTORNEY, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Daniel Jay Scott, Jr., appeals the 24-month sentence imposed upon revocation of his

supervised release. Counsel has filed a brief pursuant to Anders v. California, 386 U.S.

738 (1967), stating that there are no meritorious grounds for appeal but questioning

whether Scott’s revocation sentence is plainly unreasonable. Scott was advised of his right

to file a supplemental brief, but he has not done so. The Government has declined to file

a response brief. We affirm.

       “A district court has broad discretion when imposing a sentence upon revocation of

supervised release. We will affirm a revocation sentence if it is within the statutory

maximum and is not plainly unreasonable.” United States v. Webb, 738 F.3d 638, 640

(4th Cir. 2013) (citation and internal quotation marks omitted). “[W]e first consider

whether the sentence imposed is procedurally or substantively unreasonable.” Id. Only

when the sentence is unreasonable will we determine whether the sentence “is plainly so.”

Id. (internal quotation marks omitted).

       “A revocation sentence is procedurally reasonable if the district court adequately

explains the chosen sentence after considering the Sentencing Guidelines’ nonbinding

Chapter Seven policy statements and the applicable 18 U.S.C. § 3553(a) factors.” United

States v. Slappy, 872 F.3d 202, 207 (4th Cir. 2017) (footnote omitted); see 18 U.S.C.

§ 3583(e) (listing relevant factors). “[A] revocation sentence is substantively reasonable if

the court sufficiently states a proper basis for its conclusion that the defendant should

receive the sentence imposed.” Slappy, 872 F.3d at 207 (alteration and internal quotation

marks omitted). “A sentence within the policy statement range is presumed reasonable.”

                                             2
United States v. Padgett, 788 F.3d 370, 373 (4th Cir. 2015) (internal quotation marks

omitted).

       In fashioning an appropriate sentence, “the court should sanction primarily the

defendant’s breach of trust, while taking into account, to a limited degree, the seriousness

of the underlying violation and the criminal history of the violator.” U.S. Sentencing

Guidelines Manual ch. 7, pt. A(3)(b) (2018); see Webb, 738 F.3d at 641. “A court need

not be as detailed or specific when imposing a revocation sentence as it must be when

imposing a post-conviction sentence, but it still must provide a statement of reasons for the

sentence imposed.” United States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010) (internal

quotation marks omitted). The court “must address the parties’ nonfrivolous arguments in

favor of a particular sentence, and if the court rejects those arguments, it must explain why

in a detailed-enough manner that [we] can meaningfully consider the procedural

reasonableness of the revocation sentence.” Slappy, 872 F.3d at 208.

       We conclude that Scott’s sentence, which was at the top of the accurately calculated

policy statement range, is not plainly unreasonable. The district court considered Scott’s

request for the revocation sentence to run concurrently with his state sentence but

ultimately concluded that his significant breach of trust and the applicable § 3553(a) factors

warranted a consecutive sentence. See USSG § 7B1.3(f), p.s. (recommending consecutive

sentences); cf. United States v. Coombs, 857 F.3d 439, 451 (1st Cir. 2017) (explaining that

consecutive sentences are appropriate and that, “[w]ere the rule otherwise, a defendant

would effectively escape meaningful punishment for violating his supervised release

conditions”).   When explaining the sentence, the court acknowledged Scott’s drug

                                              3
addiction but emphasized his failure to complete a drug treatment program and his

continued association with people who use drugs and possess firearms.

       In accordance with Anders, we have reviewed the entire record in this case and have

found no meritorious issues for appeal. We therefore affirm the district court’s judgment.

This court requires that counsel inform Scott, in writing, of the right to petition the Supreme

Court of the United States for further review. If Scott requests that a petition be filed, but

counsel believes that such a petition would be frivolous, then counsel may move in this

court for leave to withdraw from representation. Counsel’s motion must state that a copy

thereof was served on Scott.

       We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                  AFFIRMED




                                              4